Title: To Alexander Hamilton from Tobias Lear, 15 August 1791
From: Lear, Tobias
To: Hamilton, Alexander



United StatesAugust 15. 1791.

By the Presidents command T. Lear has the honor to transmit to the Secretary of the Treasury a letter from Mr. Governr. Morris to the president respecting the Debt of the United States in France; which the President requests the Secretary to take into consideration, and to draft such an answer as will be proper for the President to give to Mr. Morris on this subject.
Tobias LearS.P.U.S.
